Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/21/2022 has been entered. Claims 1 and 10 have been amended. Claim 2 has been canceled. Claims 1, and 3-20 remains pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sorting module" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 105292892) in view of George (US 20160332823).
Regarding claim-1, Wang discloses a logistics sorting system (automatic warehousing system of the product detecting and sorting efficiency, Abstract, Fig.1), comprising: 
a transport module (belt conveyor 11 with combination of robot 12, Fig.1-2), configured to transport a cargo (goods/articles/objects) to be sorted (As shown in FIG. 2-4, the robot sorting section 1 comprises a belt conveyor 11, a robot 12, and a visual identification device 13, the belt conveyor 11 is provided with a plurality of tray 01 for loading articles to be sorted. said flat belt conveyor 11 receives the central controller 6 sends signal to control the said tray 01 along the conveying direction on the movement of the visual identification device 13 mounted on either side of the belt conveyor 11 and is located above the tray 01. the visual identification device 13 of the camera 131 for shooting under the tray 01 area, and the image pickup range is at least one tray 01, the visual identification device 13 the picture shot by the camera 131 for detection and identification. and obtaining the identification characteristic data is sent to the central controller 6, and it sends the signal to the robot 12, the robot 12 receives the signal transferring the appointed object placed in the multiple-speed chain 2 of storage tray 02, Pg.5 Para-8) and recycle a problem cargo (the robot sorting area 1 also includes a waste recovery chamber 14, the waste 
an identification module (camera 131, Fig.1), configured to read the information of the cargo to be sorted and identify the attributes of the cargo); 
a sorting module (tray 01, 03 Fig.1-2), configured to provide a temporary buffer space for the cargo to be sorted, perform identification and sorting for the cargo to be sorted and process the problem cargo (As shown in FIG. 2-4, the robot sorting section 1 comprises a belt conveyor 11, a robot 12, and a visual identification device 13, the belt conveyor 11 is provided with a plurality of tray 01 for loading articles to be sorted. said flat belt conveyor 11 receives the central controller 6 sends signal to control the said tray 01 along the conveying direction on the movement of the visual identification device 13 mounted on either side of the belt conveyor 11 and is located above the tray 01. the visual identification device 13 of the camera 131 for shooting under the tray 01 area, and the image pickup range is at least one tray 01, the visual identification device 13 the picture shot by the camera 131 for detection and identification. and obtaining the identification characteristic data is sent to the central controller 6, and it sends the signal to the robot 12, the robot 12 receives the signal transferring the appointed object placed in the multiple-speed chain 2 of storage tray 02, Pg.5 Para-8; the robot sorting area 1 also includes a waste recovery chamber 14, the waste recovery chamber 14 arranged on either side of the belt conveyor 11, the robot 12 receives the signal of the central controller 6 sends the detected 
a plurality of storage modules (storage tray 02 with AGV car 3 and warehouse 4, Fig.1), configured to perform classifying storage for the cargo to be sorted and transfer the cargo (the robot 12 receives the signal transferring the appointed object placed in the multiple-speed chain 2 of storage tray 02, Pg.5 Para-8; the specified object after the multiple-speed chain 2 sends signal to the central controller 6, and the central controller 6 sends out signal to control the AGV car 3 to start. the AGV car 3 through the bottom of the magnetic strip 38 and the magnetic guide rail 5 are attracted to realize guide travelling mobile, and can be connected with the multiple-speed chain 2 to butt to make the multiple-speed chain 2 to the storage tray 02 is transferred to the AGV car 3, the storage tray 02 by the AGV car 3 move along the magnetic rail 5 transferring and transporting to the intelligent three-dimensional warehouse 4 of the stack device 42, Pg.5 Para-9); 
a central controller (central controller 6, Fig.1), configured to control each module of the logistics sorting system so that each module can cooperate with each other as a whole; 
the transport module (11) arranged in the front of the sorting module (01, 03), the identification (131) module arranged on the top of the transport module or on the top of the sorting module (Fig.1-2), the plurality of storage modules (storage tray 02 with AGV car 3 and warehouse 4) arranged on both sides of the sorting module accordingly one by one (Fig.1), the central controller (6) connecting electrically with the transport module, the identification module, the sorting module, and the plurality of the storage modules respectively.
But Wang lacks the teaching which includes a top conveyor and a bottom conveyor.

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to additionally provide Wang sorting system with a top conveyor and a bottom conveyor as taught by George for purpose of delivering item/cargo to the sorted module via top conveyor whereas the problem item/cargo can be placed on bottom conveyor via the robot (12) to be transported to waste chamber.
Regarding claim-3, Wang as modified discloses wherein the identification module (camera 131, Fig.1) comprises: a scanner for scanning the bar code of the cargo to be sorted to get the information of the cargo to be sorted (the visual identification device 13 the picture shot by the camera 131 for detection and identification, and obtaining the identification characteristic data is sent to the central controller 6, Pg.5 Para-8); 
a vision sensor for obtaining the image information of the cargo to be sorted to determine a shape and a size attributes of the goods to be sorted (Visual identification device 13 the parts in the tray 01 for defect detection and identification, and identifying component, the size of the shape type, the position data is transmitted to the central controller 6, Pg.6 Para-3).
Regarding claim-4, Wang as modified discloses wherein the sorting module includes: a {GUANGH-19009-USPT/01006320v1}22sorting platform (tray 01, 03 Fig.1-2) and a sorting robot (robot 12, Fig.1), the sorting platform configured to provide a temporary buffer space for the cargo to be sorted, assist the sorting robot to identify and sort the cargo to be sorted and process the problem cargo, the sorting robot configured to perform identification and sorting for the cargo to be sorted with the assistance of the sorting platform, so as to sort the cargo to the corresponding storage module (storage tray 02 with AGV car 3 and warehouse 4, Fig.1) (As shown in FIG. 2-4, the robot sorting section 1 
Regarding claim-7, Wang as modified discloses wherein the sorting robot (12, Fig.1, 3) includes an end effector (clamp chassis 1211, Fig.) and a power mechanism (multi-direction rotation shaft 122, Fig.3) that drives the end effector to perform three-dimensional motion in space, the end effector including an effector main body, the top of the effector main body provided with a power mechanism connector, so as the power mechanism to drive the main body, the bottom of the effector main body equipped with a parallel gripper module, and a detachable (GUANGH-19009-USPT/01516743v1} 3connection structure connected to any side of the main body for flexibly connecting a vacuum suction cup module (120, 121 Fig.3) or a sponge suction cup module to the main body (See Fig.3).
Regarding claim-10, Wang as modified discloses wherein the logistics sorting method (automatic warehousing system and method of the product detecting and sorting efficiency, Abstract, Pg.10 Para-5, Fig.1) comprises the following steps: 
transporting the cargo (goods/articles/objects) to be sorted to the sorting module (tray 01, 03 Fig.1-2) by the top conveyor (120 Fig.1A-1B: as taught by George);
performing identification and sorting for the cargo to be sorted and processing the problem cargo by the sorting module with the help of the identification module (camera 131, Fig.1); 
performing classifying storage and transferring for the cargo to be sorted by a corresponding storage module (storage tray 02 with AGV car 3 and warehouse 4, Fig.1), after the sorting module (tray 01, 03 Fig.1-2) sorts the cargo to be sorted successfully (As shown in FIG. 2-4, the robot sorting section 1 comprises a belt conveyor 11, a robot 12, and a visual identification device 13, the belt conveyor 11 is provided with a plurality of tray 01 for loading articles to be sorted. said flat belt conveyor 11 receives the central controller 6 sends signal to 
recycling the problem cargo by the bottom conveyor (170, Fig1A-1B; as taught by George) so as to perform sorting again later, after the sorting module fails to sort the cargo to be sorted (the robot sorting area 1 also includes a waste recovery chamber 14, the waste recovery chamber 14 arranged on either side of the belt conveyor 11, the robot 12 receives the signal of the central controller 6 sends the detected unqualified object sorting in the waste recovery chamber 14. According to the judgement of the system, and the part of the defect is placed in the waste recovery chamber 14, the defective part to other processing procedure and avoids the waste (Fig.1, Pg.6 Para-8, 9). 

effective filing date of the invention to additionally provide Wang sorting system with a top conveyor and a bottom conveyor as taught by George for purpose of delivering item/cargo to the sorted module via top conveyor whereas the problem item/cargo can be placed on bottom conveyor via the robot (12) to be transported to waste chamber.

Allowable Subject Matter
Claims 5-6, 8-9 and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651